Miller, J. (dissenting):
The only serious question in this case is whether the plaintiff’s counsel had the right to comment on the fact that the defendant did not call as a witness the young man who was sitting on the seat with the driver when the accident occurred. If it was permissible to *569draw any inference from, the failure to call such witness it was a legitimate subject of comment, and the judgment cannot be reversed merely because erroneous conclusions or unwarranted inferences were drawn by counsel. The widest latitude must be allowed counsel in the discussion of any pertinent fact. (Williams v. Brooklyn Elev. R. R. Co., 126 N. Y. 96.)
Mr. Justice Gaynor has plainly shown that the rule applicable to the failure to call a witness is different to the rule applicable to the suppression of evidence, and that the inference in the former case is one of fact. But I do not think the cases cited by him go to the extent of limiting the application of the rule to witnesses who may naturally be supposed to favor the party against whom the inference is sought to be drawn. As I read those cases they are authority for the proposition that no presumption arises from the failure to call a witness who might naturally be expected to give material testimony, but that the jury may consider the failure to call the witness in connection with the surrounding facts and circumstances and draw such inferences as they think warranted, which they may consider in weighing the other testimony in the case. The rule was thus stated by Mr. Justice Jejyks, writing for this court: “ From the facts that an accessible witness who might in the nature of things corroborate the plaintiff on a material point was not called, the jury were not bound to infer that the witness would not corroborate the plaintiff. The jury might consider the failure to call such a witness and their inference might logically follow that the omission was due to the fact that the plaintiff would not be corroborated by the witness, but there is no such presumption which attaches to the mere omission to call a witness who might corroborate.” (Sugarman v. Brengel, 68 App. Div. 377.) While that case only involved the correctness of the judge’s refusal to charge that a presumption arises from the failure to call a witness, the opinion shows that the authorities were carefully considered; that the rule was deliberately stated, and that the friendly relation of the witness to the party was not deemed an essential element. The case of Levine v. Met. St. R. Co. (78 App. Div. 426) is distinguishable from this in that in that case there was nothing from which the jury could infer that the witness could give material testimony on either side of the case.
*570It must not be overlooked that the failure to call a witness does not supply evidence, but may only be considered by the jury in determining the weight to be given the other evidence in the case, and that the inference is one of fact, hence peculiarly for the jury. The rule is founded on common experience that a party will usually. make as strong a case as he can, and hence will usually make use of all the material evidence within his reach, favorable to his side. The fact that a party is not bound to, and might hesitate to give character to a stranger, is only one of the many circumstances which may be considered. The natural inclination of a witness in favor of either side is an element, but not a necessary element. A party cannot be expected to call a hostile witness, or one friendly to the other side, for the obvious reason that he cannot be supposed to know what the witness will swear to, and hence will not take the risk of a surprise unless compelled to do so by the exigencies of the case; but if the witness be friendly, the party will be supposed to know all that he will swear to and will run no risk of a surprise ; hence, if such a witness be left off, the inference will be stronger than as though he appeared to be neutral. But the rule is not to be limited to such witness, unless it be on the supposition that a party can only be expected to call witnesses who will shade their testimony in his favor, or at most not against him. Obviously the rule is not based on the probability of the witness committing perjury. The question in a given case is what, according to common experience, would a party be likely to do ? That question cannot be defined by a line; the jury must be permitted to determine whether any inference at' all shall be drawn from a given- state of facts, its strength,.if one is drawn, and the effect to be given to it in considering the other evidence in the case. Of course there is always the preliminary question of law for the court whether any facts are shown which may justify an inference. But it is not possible to define those facts with precision. If it appears that a witness could presumably have given material testimony, and if facts or circumstances are shown from which reasonable men might draw an inference that either party would in the usual course have called the witness unless his testimony would have been unfavorable to his side, it is for the jury to say whether any inference is to be drawn, and if so, what. It has been held in other jurisdictions that where *571a witness is equally accessible to both parties, it is for the jury to say under all of the circumstances what the fair inference is from the failure of either to call him; and that either party may argue that the witness was not called by his opponent because his testimony would have been unfavorable. (Harriman v. Reading, etc., St. R. Co., 173 Mass. 28; Mitchell v. Boston & Maine R. R., 68 N. H. 96.)
Weiss, the witness in question in this case, was sitting on the seat with the defendant’s driver, and it may fairly be inferred that he saw the accident from the same viewpoint as the latter, and presumably he could have corroborated the driver if the latter gave a truthful version of the transaction. There was a sharp conflict in the testimony upon the crucial question of fact in the case. Weiss was called as a witness by the defendant on the first trial. That did not require the defendant to call him again, but it was a circumstance to be considered in connection with the other circumstances. He was in court on the second trial, and hence was equally within reach of both parties.. I think, under those circumstances, the plaintiff’s counsel was at liberty to comment on the failure of the defendant to call him.
There certainly is no danger that the -jury in this case were led astray for lack of definite instruction from the court. I quote the following from the charge of the learned trial judge: “This witness was not under the control of the defendant. This witness sat right here in the court room. He could have been called by either party. So far as it appears he was not employed by the defendant, he was not in the control of the defendant, and, therefore, under those circumstances, gentlemen, I do not think you can draw any inferences against the defendant from the fact that he did not call that witness, any more than you can draw an inference against the plaintiff from the fact that he did not call that witness. It is only in cases where the evidence is peculiarly in the power of one of the parties that such an inference as that will be permitted. In my opinion no inference can be drawn either way from the fact that the witness was not called. In my opinion he was not called because neither party was satisfied with his evidence. I leave that all to you as one of the questions of fact in this action.”
We should not assume that the jury accepted statements made by counsel in the heat of argument in place of the careful and *572deliberate instruction of the court. The question had to be left to the jury and the defendant cannot complain of the charge.
Woodward, J., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.